Appeal and cross appeal from an amended order of the Supreme Court, Erie County (John A. Michalek, J.), entered *1426May 22, 2007. The amended order granted in part defendants’ motion for summary judgment.
Now, upon reading and filing the stipulation withdrawing and discontinuing the appeal and cross appeal signed by the attorneys for the parties and filed October 8, 2008,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present—Scudder, EJ., Hurlbutt, Centra, Fahey and Peradotto, JJ.